 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ARTHUR PADILLA.,                                    Case No.: 17-CV-1182 W (NLS)
11                                      Plaintiff,
                                                         ORDER:
12   v.
                                                         (1) DENYING DEFENDANT’S
13   UNITED STATES OF AMERICA,
                                                         MOTION TO STRIKE [DOC. 29];
14                                    Defendant.
                                                         (2) DENYING PLAINTIFF’S
15
                                                         MOTION TO STRIKE [DOC. 33];
16
                                                         (3) GRANTING IN PART AND
17
                                                         DENYING IN PART DEFENDANT’S
18                                                       MOTION FOR SUMMARY
                                                         JUDGMENT [DOC. 21]
19
20
21          Pending before the Court are two motions to strike filed by Defendant and Plaintiff
22   [Docs. 29, 33], and Defendant’s motion for summary judgment. [Doc. 21.] The Court
23   decides the matters on the papers submitted and without oral argument pursuant to Civil
24   Local Rule 7.1(d)(1). For the reasons that follow, the Court DENIES Defendant’s
25   motion to strike [Doc. 29], DENIES Plaintiff’s motion to strike [Doc. 33], and GRANTS
26   IN PART AND DENIES IN PART Defendant’s motion for summary judgment. [Doc.
27   21.]
28   //

                                                     1
                                                                               17-CV-1182 W (NLS)
 1   I.    BACKGROUND
 2         On or around February 2015, Plaintiff Arthur Padilla worked for Napa Auto Parts
 3   in a building owned by the United States on a naval base in San Diego, California. (First
 4   Amended Compl. (“FAC”) [Doc. 5] ¶¶ 22–23; Joint Statement of Disputed and
 5   Undisputed Facts (“JSDUF”) [Doc. 34] ¶ 1.)
 6         Between February and March 2015, parts of the building where Plaintiff worked
 7   were being remodeled. (JSDUF [Doc. 34] ¶ 6.) The renovations included removing
 8   drywall, opening walls up, and other demolitions. (Id. [Doc. 34] ¶ 7.) On November 11,
 9   2015, eight months after renovations at the building were complete, Plaintiff saw his
10   doctor about a cough. (Id. [Doc. 34] ¶ 15.) Plaintiff alleges that his cough and other
11   injuries were caused by the conditions to which he was exposed during the renovations.
12   (FAC [Doc. 5] ¶¶ 31–32.)
13         On June 13, 2017, Plaintiff filed a complaint against Defendants Department of the
14   Navy, the United States of America, and Does 1 through 50 alleging nuisance and
15   negligence. (See Compl. [Doc. 1].) On September 29, 2017, the United States filed a
16   motion to dismiss for lack of jurisdiction, which the Court denied on December 1, 2017.
17   (See Def.’s MTD [Doc. 4]; Dec. 1, 2017 Order [Doc. 9].) On October 18, 2017, Plaintiff
18   filed a First Amended Complaint (“FAC”). (FAC [Doc. 5].) On November 21, 2018, the
19   United States filed a Motion for Summary Judgment. (Def.’s MSJ [Doc. 24].) Plaintiff
20   opposes. (Pl.’s MSJ Opp’n [Doc. 24].)
21         Both Plaintiff and Defendant have filed motions to strike after the lapse of the
22   applicable scheduling order deadline for filing pretrial motions. (Def.’s MTS [Doc. 29];
23   Pl.’s MTS [Doc. 33]; Scheduling Order [Doc. 13]; Amended Scheduling Order [Doc.
24   17].) Neither moves to amend the scheduling order.
25   //
26   //
27   //
28   //

                                                  2
                                                                                17-CV-1182 W (NLS)
 1   II.   LEGAL STANDARDS
 2         A.     Motion to Strike
 3         Rule 12(f) allows a court to “strike from a pleading an insufficient defense or any
 4   redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The
 5   court may act . . . on its own[,] or . . . on motion made by a party either before responding
 6   to the pleading or, if a response is not allowed, within 21 days after being served with the
 7   pleading.” Id. “ ‘The function of a 12(f) motion to strike is to avoid the expenditure of
 8   time and money that must arise from litigating spurious issues by dispensing with those
 9   issues prior to trial . . . .’ ” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th
10   Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d
11   on other grounds by 510 U.S. 517 (1994)). Motions to strike are generally disfavored
12   and are “usually . . . denied unless the allegations in the pleading have no possible
13   relation to the controversy, and may cause prejudice to one of the parties.” See Travelers
14   Cas. & Sur. Co. of Am. v. Dunmore, 2010 WL 5200940, at *3 (E.D. Cal. 2010).
15         Redundant matter is the needless repetition of assertions. See Dunmore, 2010 WL
16   5200940, at *3. “ ‘Immaterial matter is that which has no essential or important
17   relationship to the claim for relief or the defenses being plead.’ ” Whittlestone, 618 F.3d
18   at 974 (quoting Fogerty, 984 F.2d at 1527). “Impertinent matter consists of statements
19   that do not pertain, and are not necessary, to the issues in question.” Id. (internal
20   quotation omitted). “Scandalous matters are allegations that unnecessarily reflect . . . on
21   the moral character of an individual or state . . . anything in repulsive language that
22   detracts from the dignity of the court.” Consumer Solutions REO, LLC v. Hillery, 658 F.
23   Supp. 2d 1002, 1020 (N.D. Cal. 2009) (quoting Corbell v. Norton, 224 F.R.D. 1, 5
24   (D.D.C. 2004)).
25
26         B.     Motion for Summary Judgment
27         Summary judgment is appropriate under Rule 56 when the moving party
28   demonstrates the absence of a genuine issue of material fact and entitlement to judgment
                                                   3
                                                                                   17-CV-1182 W (NLS)
 1   as a matter of law. See Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322
 2   (1986). A fact is material when, under the governing substantive law, it could affect the
 3   outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
 4   dispute about a material fact is genuine if “the evidence is such that a reasonable jury
 5   could return a verdict for the nonmoving party.” Id.
 6         A party seeking summary judgment always bears the initial burden of establishing
 7   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving
 8   party can satisfy this “burden of production” in two ways: (1) by presenting evidence that
 9   negates an essential element of the nonmoving party’s case; or (2) by demonstrating that
10   the nonmoving party failed to make a showing sufficient to establish an element essential
11   to that party’s case on which that party will bear the burden of proof at trial. See id. at
12   322–25; Nissan Fire & Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1102–03
13   (9th Cir. 2000) (explaining relevant burden-shifting terminology). “Disputes over
14   irrelevant or unnecessary facts will not preclude a grant of summary judgment.” T.W.
15   Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
16         “[T]he district court may limit its review to the documents submitted for the
17   purpose of summary judgment and those parts of the record specifically referenced
18   therein.” Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1030 (9th Cir.
19   2001). Therefore, the Court is not obligated “to scour the record in search of a genuine
20   issue of triable fact . . . .” Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996) (citing
21   Richards v. Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995)).
22         If the moving party meets its initial burden of production on the motion, the
23   nonmoving party cannot defeat summary judgment merely by demonstrating “that there
24   is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v.
25   Zenith Radio Corp., 475 U.S. 574, 586 (1986); Triton Energy Corp. v. Square D Co., 68
26   F.3d 1216, 1221 (9th Cir. 1995) (citing Anderson, 477 U.S. at 252) (“The mere existence
27   of a scintilla of evidence in support of the non-moving party’s position is not
28   sufficient.”). Rather, the nonmoving party must “go beyond the pleadings and by her

                                                   4
                                                                                  17-CV-1182 W (NLS)
 1   own affidavits, or by ‘the depositions, answers to interrogatories, and admissions on file,’
 2   designate ‘specific facts showing that there is a genuine issue for trial.’ ” Celotex, 477
 3   U.S. at 324 (quoting Fed. R. Civ. P. 56).
 4          When making this determination, the court must view all inferences drawn from
 5   the underlying facts in the light most favorable to the nonmoving party. See Matsushita,
 6   475 U.S. at 587. “Credibility determinations, the weighing of evidence, and the drawing
 7   of legitimate inferences from the facts are jury functions, not those of a judge” ruling on a
 8   motion for summary judgment. Anderson, 477 U.S. at 255.
 9
10   III.   DISCUSSION
11          A.    Motions to Strike
12          Defendant moves to strike the declaration of Dr. Ronald Simon, filed by Plaintiff
13   on January 7, 2019 along with his opposition to Defendant’s motion for summary
14   judgment. (Def.’s MTS [Doc. 29]; Simon Decl. [Doc. 24-3].) The government contends
15   that Dr. Simon’s declaration introduced a new methodology that was not disclosed by the
16   appropriate discovery deadline. (Def.’s MTS [Doc. 29] (quoting Simon Decl. [Doc. 24-3]
17   ¶¶ 7–8, 10–12).)
18          Plaintiff moves to strike the report of one of Defendant’s expert witnesses, Mr.
19   Daniel Baxter. (Pl.’s MTS [Doc. 33].) Mr. Baxter’s report was produced to Plaintiff on
20   October 1, 2018. (Id. [Doc. 33-1] 2.) It was filed along with Defendant’s motion for
21   summary judgment. (Baxter Report [Doc. 21-2, Exh. 12].)
22          A scheduling order “may be modified only for good cause and with the judge’s
23   consent.” See Fed. R. Civ. P. 16(b)(4). This standard “primarily considers the diligence
24   of the party seeking the amendment.” Johnson v. Mammoth Recreations, Inc., 975 F.2d
25   604, 609 (9th Cir. 1992).
26          Both motions were brought after the October 29, 2018 deadline for filing pretrial
27   motions. (Scheduling Order [Doc. 13]; Amended Scheduling Order [Doc. 17].) See Fed.
28   R. Civ. P. 16(b)(4). Neither party seeks to amend the scheduling order. Such an

                                                   5
                                                                                 17-CV-1182 W (NLS)
 1   amendment is a prerequisite for the Court’s consideration of a motion filed after the lapse
 2   of the relevant deadline. The motions to strike will be denied.
 3
 4         B.     Motion for Summary Judgment
 5                1.     The Court Has Jurisdiction Over Plaintiff’s Nuisance Claim.
 6         “Under settled principles of sovereign immunity, ‘the United States, as sovereign,
 7   is immune from suit, save as it consents to be sued . . . and the terms of its consent to be
 8   sued in any court define that court’s jurisdiction to entertain the suit.’ ” United States v.
 9   Dalm, 494 U.S. 596, 608 (1990) (quoting United States v. Testan, 424 U.S. 392, 399
10   (1976)) (internal quotation omitted). The Federal Tort Claims Act (“FTCA”) waives the
11   sovereign immunity of the United States for claims that are:
12         “[1] against the United States, [2] for money damages, . . . [3] for injury or loss of
           property, or personal injury or death [4] caused by the negligent or wrongful act or
13
           omission of any employee of the Government [5] while acting within the scope of
14         his office or employment, [6] under circumstance where the United States, if a
           private person, would be liable to the claimant in accordance with the law of the
15
           place where the act or omission occurred.”
16
17   F.D.I.C. v. Meyer, 510 U.S. 471, 477 (1994) (quoting 28 U.S.C. § 1346(b)). State
18   “statutory and decisional law governs the determination of the United States’ liability
19   under the FTCA.” See Jones v. United States, 773 F.2d 1002, 1003 (9th Cir. 1985).
20         Defendant argues that the FTCA does not waive sovereign immunity in this case
21   because “Plaintiff bases his nuisance claim on statute – California Civil Code § 3479 –
22   not common law . . . [and] the FTCA only permits actions for ‘certain common law torts.’
23   ” (Def.’s MSJ [Doc. 21] 8:1–13.) Defendant is incorrect.
24         Again, the FTCA waives sovereign immunity “for injury . . . caused by . . . the
25   wrongful act . . . of any employee of the Government while acting within the scope of his
26   office or employment, under circumstances where the United States, if a private person,
27   would be liable to the claimant in accordance with the law of the place where the act . . .
28   occurred.” 28 U.S.C. § 1346. Defendant provides no cogent reasoning as to why

                                                   6
                                                                                  17-CV-1182 W (NLS)
 1   nuisance is not a wrongful act for which a private person would be liable pursuant to
 2   California law. This argument fails.
 3
 4                2.     Plaintiff Lacks Standing to Pursue a Nuisance Claim.
 5         Defendant contends that Plaintiff lacks standing to pursue a nuisance claim under
 6   Cal. Civ. Code § 3479 because he does not own an interest in the building where he was
 7   allegedly injured. (Def.’s MSJ [Doc. 21] 9:16–10:6.)
 8         “California nuisance law is a creature of statute.” Coldwell Banker Residential
 9   Brokerage Co. v. Superior Court, 117 Cal. App. 4th 158, 169 (2004) (internal quotation
10   omitted).
11         Anything which is injurious to health, including, but not limited to, the
           illegal sale of controlled substances, or is indecent or offensive to the senses,
12
           or an obstruction to the free use of property, so as to interfere with the
13         comfortable enjoyment of life or property, or unlawfully obstructs the free
           passage or use, in the customary manner, of any navigable lake, or river,
14
           bay, stream, canal, or basin, or any public park, square, street, or highway, is
15         a nuisance.
16   Cal. Civ. Code § 3479. As to who may bring a nuisance claim:
17         An action [for nuisance] may be brought by any person whose property is
18         injuriously affected, or whose personal enjoyment is lessened by a nuisance,
           as defined in Section 3479 of the Civil Code, and by the judgment in that
19         action the nuisance may be enjoined or abated as well as damages recovered
20         therefor.

21   Cal. Civ. Proc. Code § 731.
22         “ ‘The essence of a private nuisance is an interference with the use and enjoyment
23   of land’ and ‘. . . without it, the fact of personal injury, or of interference with some
24   purely personal right, is not enough for such a nuisance.’ ” Venuto v. Owens-Corning
25   Fiberglas Corp., 22 Cal. App. 3d 116, 124–25 (1971) (quoting Prosser on Torts (3d ed.
26   1964) 611, 611 n. 91.) “It is long established that ‘an action based upon a private
27   nuisance as that term is known to the law may be maintained only by those whose
28   property rights have been invaded; that while a [lawful] possessor of land is allowed to

                                                    7
                                                                                   17-CV-1182 W (NLS)
 1   recover incidental damages for harms to his person or chattels in an action for private
 2   nuisance, the action is not available for the protection of those interests to a person who
 3   has no property rights or privileges in land.’ ” Multani v. Knight, 23 Cal. App. 5th 837,
 4   855 (2018) (quoting Neuber v. Royal Realty Co., 86 Cal. App. 2d 596, 624 (1948),
 5   overruled in part on other grounds by Porter v. Montgomery Ward & Co. Inc., 48 Cal. 2d
 6   846, 850 (1957)).
 7          The FAC alleges private nuisance. (FAC [Doc. 5] ¶ 41.) Plaintiff must allege an
 8   interference with a property right. See Cal. Civ. Code §§ 731, 3479; Venuto, 22 Cal.
 9   App. 3d at 124–25; Multani, 23 Cal. App. 5th at 855. Plaintiff concedes he has no
10   property right. (Pl.’s MSJ Opp’n [Doc. 24] 12:23–14:12.) Thus, Plaintiff does not have
11   standing to pursue a private nuisance claim under Cal. Civ. Code § 3479. Defendant’s
12   motion for summary judgment will be granted as to the nuisance claim.
13
14                  3.     Defendant is Not Entitled To Summary Judgment on Plaintiff’s
15                         Negligence Claim.
16           Defendant contends that there is no triable issue as to causation.1 (Def.’s MSJ
17   [Doc. 21-1] 10:7–15:13.) Defendant is incorrect.
18           “ ‘The elements of a cause of action for negligence are well established. They are:
19   (a) a legal duty to use due care; (b) a breach of such legal duty; [and] (c) the breach as the
20   proximate or legal cause of the resulting injury.’ ” Miranda v. Bomel Constr. Co., 187
21   Cal. App. 4th 1326, 1335 (2010). (quoting Ladd v. County of San Mateo, 12 Cal. 4th
22   913, 917–18 (1996)) (internal quotation omitted). “Ordinarily, a plaintiff may establish
23   proximate cause without the testimony of an expert by providing evidence that indicates
24   the defendant’s conduct was a substantial factor in producing plaintiff’s damages.” Id.
25   “However, ‘the law is well settled that in a personal injury action causation must be
26
27
     1
      Defendant mentions the element of breach of duty, but it only discusses causation in significant depth.
28   (Def.’s MSJ [Doc. 21-1] 10:7–15:13.)
                                                        8
                                                                                           17-CV-1182 W (NLS)
 1   proven within a reasonable medical probability based upon competent expert testimony.’
 2   ” Id. (quoting Jones v. Ortho Pharma. Corp., 163 Cal. App. 3d 396, 402–03 (1985)).
 3   While there can be many causes of an illness, “[a] possible cause only becomes
 4   ‘probable’ when, in the absence of other reasonable causal explanations, it becomes more
 5   likely than not that the injury was a result of its action.” Id. Mere possibility alone is
 6   insufficient to establish a prima facie case.” Miranda, 187 Cal. App 4th at 1335. “This is
 7   the outer limit of inference upon which an issue may be submitted to a jury.” Jennings v.
 8   Palomar Pomerado Health Systems, Inc., 114 Cal. App. 4th 1108, 1118 (2003).
 9         Defendant suggests that Plaintiff cannot show the existence of mold in the building
10   except by the testimony of experts who visited the site in question. (Def.’s MSJ [Doc.
11   21-1] 10:7–15:13.) This is not so. Plaintiff must show that his exposure to mold in the
12   building was, “in reasonable medical probability, . . . a substantial factor” in causing or
13   contributing to his illness. See Miranda, 187 Cal. App. 4th at 1335; Scalfani v. Air &
14   Liquid Systems Corp., 14 F. Supp. 1351, 1358–59 (C.D. Cal. 2014). This does not imply
15   that he cannot establish the conditions in the building using non-expert evidence, and
16   then use an expert to demonstrate causation by linking those conditions to the Plaintiff’s
17   illness. See, e.g., Sarti v. Salt Creek Ltd., 167 Cal. App. 4th 1187, 1207 (2008); Miranda,
18   187 Cal. App. 4th at 1326.
19         Plaintiff provides: (1) photographs of conditions inside the walls of Building 3122;
20   (2) testimony of two lay witnesses who saw mold inside the walls of Building 3122; and
21   (3) his own declaration stating that he saw mold in the building. (Opp. to MSJ [Doc. 24]
22   2–4 (citing Photographs [Doc. 24-1, Exhs. 14-18]; Blackmon Depo. [Doc. 24-1, Exh. 1]
23   20:3-21:9; Zapata Depo. [24-1, Exh. 2] 25–27; Padilla Decl. [Doc. 24-2] ¶ 13.) He
24   further provides the declaration of Dr. Ronald Simon, a medical doctor who is board-
25   certified in allergy and immunology and the Emeritus Head of the Division of Allergy,
26   Asthma, & Immunology at Scripps Clinic. (Simon Decl. [Doc. 24-3].) Dr. Simon
27   declares that he has diagnosed Plaintiff with “advanced, chronic hypersensitivity
28   pneumonitis, an interstitial lung disease, caused from exposure to aspergillus flavus and a

                                                   9
                                                                                  17-CV-1182 W (NLS)
 1   variety of dusts[.]” (Id. [Doc. 24-3] ¶ 14.) He opines that “the conditions present at the
 2   time of [Plaintiff’s] exposure are consistent with such a diagnosis and opinion. There is
 3   no other history of which I’m aware in this patient’s past that would support such a
 4   diagnosis than that his exposure to the workplace conditions in early 2015 caused his
 5   current diagnosis.” (Id.)
 6            A reasonable jury could rely on this evidence and conclude that the conditions in
 7   Plaintiff’s work site during the renovations caused Plaintiff’s injury. The circumstantial
 8   and expert evidence is sufficient to give rise to a genuine dispute for trial on the issue of
 9   causation. See Miranda, 187 Cal. App. 4th at 1335.
10            Defendant’s motion for summary judgment will be denied as to the negligence
11   claim.
12
13   IV.      CONCLUSION & ORDER
14            Defendant’s motion to strike is DENIED. [Doc. 29.]
15            Plaintiff’s motion to strike is DENIED. [Doc. 33.]
16            Defendant’s motion for summary judgment is GRANTED IN PART AND
17   DENIED IN PART. [Doc. 21.] Specifically, it is granted as to Plaintiff’s nuisance
18   claim. It is denied as to Plaintiff’s negligence claim.
19
20            IT IS SO ORDERED.
21   Dated: May 3, 2019
22
23
24
25
26
27
28

                                                   10
                                                                                  17-CV-1182 W (NLS)
